J-S79010-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: S.H., A MINOR           :        IN THE SUPERIOR COURT OF
                                            :             PENNSYLVANIA
                                            :
                                            :
APPEAL OF: S.H.                             :           No. 1582 EDA 2015

                Appeal from the Dispositional Order May 15, 2015
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-JV-0000686-2015;


BEFORE: GANTMAN, P.J., MOULTON, J., and MUSMANNO, J.

MEMORANDUM BY GANTMAN, P.J.:                     FILED NOVEMBER 02, 2016

        Appellant, S.H., appeals from the dispositional order entered in the

Philadelphia County Court of Common Pleas, following his bench trial

adjudications of delinquency for theft, receiving stolen property (“RSP”),

conspiracy, and unauthorized use of a motor vehicle.1 We affirm.

        The trial court fully set forth the relevant facts and procedural history

of this case in its opinion. Therefore, we have no reason to restate them.

        Appellant raises one issue for our review:

           WAS NOT THE EVIDENCE INSUFFICIENT TO SUPPORT
           APPELLANT’S CONVICTIONS FOR THEFT AND [RSP]
           WHERE THE COMMONWEALTH FAILED TO ESTABLISH
           THAT APPELLANT KNEW OR SHOULD HAVE KNOWN THE
           VEHICLE WAS STOLEN, AS IT WAS DRIVEN BY A CHILD
           WHO USED KEYS?

(Appellant’s Brief at 3).

        After a thorough review of the record, the briefs of the parties, the


1
    18 Pa.C.S.A. §§ 3921(a); 3925; 903; 3928.
J-S79010-16


applicable law, and the well-reasoned opinion of the Honorable Robert

Rebstock, we conclude Appellant’s issue merits no relief.         The trial court

opinion comprehensively discusses and properly disposes of the question

presented.    (See Trial Court Opinion, filed January 11, 2016, at 6-10)

(finding: at time of offenses, Appellant was approximately fifteen years old

and not legally permitted to purchase, rent, or operate vehicle due to his

age; Appellant claimed he rented vehicle from man he knew only as Bill;

Appellant’s testimony was incredible; police stopped vehicle Appellant was

driving one day after it had been reported stolen, and vehicle had broken

rear window; after police stopped vehicle, Appellant attempted to flee;

Commonwealth      presented    sufficient   evidence   to   establish   Appellant’s

adjudications of delinquency for theft and RSP).2 Accordingly, we affirm on

the basis of the trial court’s opinion.

      Dispositional order affirmed.

2
  Appellant strongly relies on Commonwealth v. Matthews, 632 A.2d 570
(Pa.Super. 1993), but that case is distinguishable.          See id. (holding
Commonwealth presented insufficient evidence to sustain defendant’s
conviction for RSP where defendant was cooperative with police, car showed
no physical signs that it had been stolen, and defendant offered explanation
for his possession of vehicle at trial which was consistent with his statement
to police at time of arrest; expressly distinguishing facts of Matthews from
cases where condition of vehicle clearly indicated it had been stolen or where
actions of accused supported inference that accused knew vehicle was
stolen). See also Commonwealth v. Robinson, 128 A.3d 261 (Pa.Super.
2015) (en banc) (explaining that while mere possession of stolen property is
insufficient to establish guilty knowledge, sufficient circumstantial evidence
of guilty knowledge may include, inter alia, place or manner of possession,
alterations to property indicative of theft, defendant’s conduct at time of
arrest (including attempts to flee), false explanation for possession, or any
other evidence connecting defendant to crime).
                                          -2-
J-S79010-16




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 11/2/2016




                          -3-